DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shiue et al. (US Patent Publication No. 2020/0079217; hereinafter Shiue) in view of Mori et al. (US Patent Publication No. 2020/0301547; hereinafter Mori).
With reference to claim 1, Shiue discloses a base assembly (20) for a knob on display (KoD) device (100) (see paragraph 13; Fig. 1), the base assembly (20) comprising:
a base portion (20) for positioning between one or more electrode pads (50) and a touch screen (310) of a touch screen device (300) (see paragraph 23; Fig. 4), the base portion including:
	electrically insulating material (in teaching conducive portion as conductive touch heads (50), the remainder of the base would be non-conductive in for recognizing touch input; see paragraph 17; Fig. 1);
	an exterior surface to face the touch screen (see paragraph 24; Fig. 4);
	an interior surface to face the one or more electrode pads (50) (see paragraph 22; Figs. 1, 4).
While Shiue discloses the usage of a touch sensing structure (300/330) formed on the interior surface of the touch surface (see paragraph 28; Fig. 6), there fails to be disclosure of the base portion as recited.
	Mori discloses a knob on display device comprising an input device (100) that is placed on the touch a touch panel (11) and supports an input operation performed by the user (see paragraph 29; Figs. 1-2), having a base assembly comprising: an interior surface (140) to face one or more electrode pads (121-123) of the KoD device (100), the one or more electrode pads (121-123) of the KoD device located at a surface of the KoD device that faces the touch screen (in teaching conductive column members provided at an upper surface of cushion members; see paragraphs 35-36); and one or more extender pads including electrically conductive material, the one or more extender pads physically extending through the base portion from the interior surface to the exterior surface (see paragraphs 39-41; Figs. 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a base unit including extender pads similar to that which is taught by Mori to be carried out in a knob device similar to that which is taught by Shiue to thereby provide an alternate arrangement providing stability in detecting rotary manipulation; see Mori; paragraph 37-38).

With reference to claim 2, Shiue and Mori disclose all that is required with reference to the base assembly of claim 1, wherein Mori further discloses the base assembly further comprising a lateral portion extending from the interior surface of the base portion (see paragraph 39; Fig. 4a-b).

With reference to claim 3, Shiue and Mori disclose all that is required with reference to the base assembly of claim 2, wherein Mori further discloses wherein the one or more extender pads (13) are spaced a distance radially from a center of the base portion and extend radially outward toward the lateral portion (in teaching number and shape of the columnar members may be different as long as the positions have a positional relationship; see paragraph 38) 

With reference to claim 6, Shiue and Mori disclose all that is required with reference to the base assembly of claim 1, wherein Shiue further discloses the base assembly comprising a post (30) extending from the interior surface to provide a rotation focus for an internal housing carrying the one or more electrode pads (50) (see paragraphs 15, 17).

With reference to claim 7, Shiue discloses a knob on display (KoD) device (100), comprising:
one or more electrode pads (50) comprising an electrically conductive material (see paragraph 13); and
	a base assembly (20) including electrically insulating material (see paragraphs 17, Fig. 1), the base assembly including:
	an interior surface in physical contact with the one or more electrode pads (50) (see paragraph 22; Figs. 1, 4);
	an exterior surface opposite the interior surface (see paragraph 24; Fig. 4).
While Shiue discloses the usage of a touch sensing structure (300/330) formed on the interior surface of the touch surface (see paragraph 28; Fig. 6), there fails to be disclosure of the base portion as recited.
	Mori discloses a knob on display device comprising an input device (100) that is placed on the touch a touch panel (11) and supports an input operation performed by the user (see paragraph 29; Figs. 1-2), one or more electrode pads (121-123) comprising an electrically conductive material, the one or more electrode pads (121-123) faces the touch screen (in teaching conductive column members provided at an upper surface of cushion members; see paragraphs 35-36); and a base assembly (140) including electrically insulating material (see paragraph 75), the base assembly (140) positioned between the Kod device (100) and the touch screen (11), wherein the one or more extender pads including electrically conductive material, the one or more extender pads physically extending through the base portion from the interior surface to the exterior surface (see paragraphs 39-41; Figs. 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a base unit including extender pads similar to that which is taught by Mori to be carried out in a knob device similar to that which is taught by Shiue to thereby provide an alternate arrangement providing stability in detecting rotary manipulation; see Mori; paragraph 37-38).

With reference to claim 8, Shiue and Mori disclose all that is required with reference to the base assembly of claim 7, wherein Shiue further disclose the base assembly comprising an inner housing (101) carrying the one or more electrode pads (50), wherein the base assembly includes a post (30) extending from the interior surface, the inner housing (101) to rotate about the post to rotate the one or more electrode pads (50) relative to the base assembly (see paragraphs 15-16; Fig. 1).

With reference to claim 9, Shiue and Mori disclose all that is required with reference to the base assembly of claim 8, wherein Shiue wherein the one or more electrode pads (50) are rotatable about the post (30) to two or more different positions (350) relative to the one or more extender pads (330) (see paragraph 28; Fig. 6).

	With reference to claim 12, Shiue and Mori disclose all that is required with reference to the base assembly of claim 7, wherein Mori further discloses the one or more extender pads (131-133) include at least two extender pads (see paragraph 38-39; Fig. 1-4); and the one or more electrode pads (131-133) are each of a size to substantially completely overlap at least two of the one or more extender pads at a time (see paragraphs 38; Figs. 2-4).

With reference to claim 17, Shiue and Mori disclose all that is required with reference to the base assembly of claim 7, wherein Mori further discloses further comprising a touch surface (412) electrically connected to at least one of the one or more electrode pads (421-462), the touch surface electrically connected to at least a portion of the one or more extender pads (431-471) via the at least one of the one or more electrode pads (see paragraphs 104-106; Figs. 14-15).

With reference to claim 18, Shiue discloses a knob on display (KoD) system (see Fig. 1), comprising:
a touch screen device (300) including a touch screen (310); and
a KoD device (100) including:
		one or more electrode pads (50) for interacting with the touch screen device (300) (see paragraph 23; Fig. 4); and 
a base assembly (20) including an electrically insulating material (in teaching conducive portion as conductive touch heads (50), the remainder of the base would be non-conductive in for recognizing touch input; see paragraph 17; Fig. 1) between the one or more electrode pads (50) and the touch screen (310).
While Shiue discloses the usage of a touch sensing structure (300/330) formed on the interior surface of the touch surface (see paragraph 28; Fig. 6), there fails to be disclosure of the base portion as recited.
	Mori discloses a knob on display device comprising an input device (100) that is placed on the touch a touch panel (11) and supports an input operation performed by the user (see paragraph 29; Figs. 1-2), a the KoD device (100) including: one or more electrode pads (121-123) for interacting with the touch screen device (11) and located at a surface of the KoD device located at a surface of the KoD device that faces the touch screen (11) (in teaching conductive column members provided at an upper surface of cushion members; see paragraphs 35-36); and a base assembly (140) including an electrically insulating material between the KoD device  and the touch screen (see paragraph 75), the base assembly (140) including one or more extender pads (131-133) physically extending through the base assembly, the one or more extender pads including electrically conductive material (see paragraphs 39-41; Figs. 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a base unit including extender pads similar to that which is taught by Mori to be carried out in a knob device similar to that which is taught by Shiue to thereby provide an alternate arrangement providing stability in detecting rotary manipulation (see Mori; paragraph 37-38).

With reference to claim 20, Shiue and Mori disclose all that is required with reference to the KoD system of claim 18, wherein Mori further discloses that the one or more extender pads include an conductive plastic (see paragraph 75).

With reference to claim 21, Shiue and Mori disclose all that is required with reference to the KoD system of claim 18, wherein Mori further discloses that the one or more extender pads include a metal (see paragraph 44).

With reference to claim 22, Shiue and Mori disclose all that is required with reference to the KoD system of claim 18, wherein Mori further discloses that the KoD device further includes a touch surface (412) electrically connected to at least a portion of the one or more extender pads (431-371) via at least one of the one or more electrode pads (421-562) (see paragraphs 104-106; Figs. 14-15).

With reference to claim 23, Shiue and Mori disclose all that is required with reference to the KoD system of claim 1, wherein Shiue further discloses that the base assembly includes a seal to prevent ingress of one or more of water, dust, or dirt between the Kod Device (10) and the touch screen (310) (in teaching the usage of an adhesive or suction cup on the base; see paragraphs 2-23; Figs. 4-5).


Claims 4-5, 10-11, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiue in view of Mori as applied to claim 2, 7, or 18, and further in view of Sawada et al. (US Patent Publication No. 2019/0080864; hereinafter Sawada)
With reference to claims 4, Shiue and Mori disclose all that is required with reference to the base assembly of claim 2, however fails to specifically teach detents as recited.
Sawada discloses an input device (1000) wherein the lateral portion includes a lateral interior surface defining detents (17) for engaging with one or more detent actuators (120) carried by an inner housing of the KoD device (see paragraphs 53-55; Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of detents similar to that which is taught by Sawada to be included in a device similar to that which is taught by Shiue to thereby provide tactile feedback (see Sawada; paragraph 54).

With reference to claim 5, Shiue, Mori, and Sawada disclose all that is required with reference to the base assembly of claim 4, wherein Sawada further discloses wherein a number of the detents (17) is equal to a number of the one or more extender pads (13) (see paragraphs 53-54; Fig. 3).

With reference to claim 10, Shiue and Mori disclose all that is required with reference to the base assembly of claim 7, however fail to disclose the usage of detent as recited.
Sawada discloses wherein the base assembly further includes a lateral interior surface including detents (17), the detents for engaging with one or more detent actuators (120) carried by the inner housing of the KoD device (see paragraphs 53-55; Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of detents similar to that which is taught by Sawada to be included in a device similar to that which is taught by Shiue and Mori to thereby provide tactile feedback (see Sawada; paragraph 54).

With reference to claim 11, Shiue, Mori, and Sawada disclose all that is required with reference to the base assembly of claim 10, wherein Sawada further discloses, wherein a number of the one or more detents (17) is equal to a number of the one or more extender pads (13) (see paragraphs 53-54; Fig. 3).

With reference to claim 13, Shiue and Mori disclose all that is required with reference to the base assembly of claim 7, however fail to disclose moveable electrodes as recited.
Sawada further discloses wherein the one or more electrode pads (18, 22) are moveable to two or more different positions relative to the one or more extender pads (13) (see paragraph 53-54; Figs 3, 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a moveable pad similar to that which is taught to Sawada to be carried out in a device similar to that which is taught by Shiue and Mori to thereby provide alternative arrangement for detection.

With reference to claim 14, Shiue, Mori, and Sawada disclose all that is required with reference to the base assembly of claim 13, wherein Sawada further discloses where a first position of the two or more different positions corresponds to one of the one or more electrode pads (18) overlapping a first set of the one or more extender pads (13) (in teaching rotation of electrode pads over the extender pads; see paragraphs 53-54; Fig. 3); and a second position of the two or more different positions corresponds to the one of the one or more electrode pads (18) overlapping a second set of the one or more extender pads (13), the second set different from the first set (in teaching rotation of electrode pads over the extender pads; see paragraphs 53-54; Fig. 3).

With reference to claim 15, Shiue, Mori, and Sawada disclose all that is required with reference to the base assembly of claim 14, wherein Sawada further discloses wherein: the first set of the one or more extender pads (13) includes a first extender pad (13a) and a second extender pad (13b); and the second set (adjacent grouping) of the one or more extender pads (13) includes the second extender pad (13a) and a third extender pad (13b) (see paragraph 69; Figs. 6-7).

With reference to claim 16, Shiue, Mori, and Sawada disclose all that is required with reference to the base assembly of claim 13, wherein Sawada further discloses wherein each position of the two or more different positions corresponds to a different set of two of the one or more extender pads (see paragraphs 40, 52; Figs. 3, 7).

With reference to claim 19, Shiue and Mori disclose all that is required with reference to the KoD system (Fig. 1) of claim 18, however fail to disclose moveable electrodes as recited.
Sawada further discloses that the one or more extender pads (13) include a plurality of extender pads (see paragraph 44; Fig. 3); and the one or more electrode pads (18) are configured to rotate across the plurality of extender pads (13) (see paragraphs 51-52; Fig. 3-4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a moveable pad similar to that which is taught to Sawada to be carried out in a device similar to that which is taught by Shiue and Mori to thereby provide alternative arrangement for detection.


Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHIMIZU et al. (US2010/0026532) discloses a rotary input device having an equally-spaced electrode holding plate (52) having equally-spaced electrodes (56) arranged along the circumference of a first circular and a fixed phase electrode holding plate having electrodes arranged along the circumference (see abstract; Figs. 1, 3-5).
UNO (US2018/0024649) discloses a rotary input device having a base unit whose bottom surface is fixed onto a detection surface of a touch panel having contact points (4, 5) that protrude from the bottom of the base unit for contacting the detection surface of the touch panel (see paragraphs 25-48; Figs. 1-4).
JAEGER ET AL. (US5,936,613) discloses an electrical circuit control of knob on display device contain at least one electrode (47) contacting extender pads (37, 39) positioned to extent physically through a base portion (31/28) for contact with a touch display surface (see column 8, line 40-column 9, line 65; Figs. 1-6, 8-10).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625